DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This Office Action is responsive to the Applicant's communication filed 17 November 2021.  In view of this communication and the amendment concurrently filed: claims 1-19 were previously pending; claim 20 was added by the amendment; and thus, claims 1-20 are now pending in the application.
Response to Arguments
The Applicant’s arguments, filed 17 November 2021, have been fully considered but are only partially persuasive.
The Applicant’s first argument (page 6, lines 7-11 of the Remarks) alleges that the information disclosure statements filed 20 November 2019 and 9 December 2020 were never considered by the examiner.  These statements were acknowledged and attached with the non-final Office action, mailed 20 August 2021.  A supplementary acknowledgement has been included below.
The Applicant’s second argument (page 6, lines 12-15 of the Remarks) states that the claims rejected under 35 U.S.C. 112(d) have been amended to overcome those grounds of rejection.  Since the claims now clearly recite limitations further limiting the claims from which they depend, the previous grounds of rejection under 35 U.S.C. 112(d) have been withdrawn.
The Applicant’s third argument (page 6, line 16 to page 8, line 7 of the Remarks) alleges that the provisional application of Lang, which is relied upon to provide the benefit of the 30 August 2016 effective filing date, does not provide support for the “cooling enclosure 250” because the figure in the provisional application “contains no reference 
The Applicant’s fourth argument (page 8, lines 8-14 of the Remarks) alleges that no translation of the Kobayashi reference was provided with the non-final rejection, and that, even if one were provided, “the resulting combination would still fail to disclose or suggest each of the claim elements”.  Firstly, a machine translation of the Kobayashi reference was attached with the non-final rejection and can be found in the application file.  Thus, this allegation is simply false.  Secondly, since no specific argument is made with regard to what, if any, element may be lacking from either Kobayashi or the combination of references, the argument fails to comply with 37 CFR 1.111(b) because it amounts to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
The Applicant’s fifth argument (page 8, lines 15-19 of the Remarks) alleges that, regarding claim 4, Lang does not disclose the claimed enclosure nets because the ends of the machine, elements 292 and 294, are not components of the cover body.  However, the ends, 292 and 294, represent the ends of both the electrical machine and the cover body, as the electrical machine and the cooling enclosure extend over the same axial distance.  Thus, the axial ends of the cover body, through which air streams 262 and 264 pass, read on the claimed enclosure nets (and are suitably labeled as 292 and 294).  Further, since no explanation or evidence has been provided in support of the allegation that the cover body has no ends, this argument is unpersuasive and the previous grounds of rejection have been maintained.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 20 November 2019 and 9 December 2020 have been fully considered by the examiner.  Signed copies were attached to the non-final rejection mailed 20 August 2021.
The information disclosure statements (IDS) submitted on 20 September 2021 and 01 October 2021 were filed after the mailing date of the non-final rejection on 20 August 2021.  The submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d) or (f), 365(a) or (b), or 386(a), which papers have been placed of record in the file. 
Disclosure
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lang et al. (US 2018/0062483 A1), hereinafter referred to as “Lang”, in view of Kobayashi (JP 2000-245108 A), hereinafter referred to as “Kobayashi”.
Regarding claim 1, Lang discloses a cooling enclosure [250] (fig. 2-3; ¶ 0020), comprising: 
a cover body [255], the cover body [255] internally including a first cooling cavity [272], a plurality of first cooling pipes [260a] being disposed in the first cooling cavity [272] (fig. 2; ¶ 0022, 0024, 0026), 
a second cooling cavity [274], a plurality of second cooling pipes [260b] being disposed in the second cooling cavity [274] (fig. 2; ¶ 0022, 0024, 0026), and 
an isolating cavity [256], located between the first cooling cavity [272] and the second cooling cavity [274], the first cooling pipes [260a] and the second cooling pipes [260b] both being in communication with the isolating cavity [256] and outside the cooling enclosure (fig. 2-3; ¶ 0027-0028; outside air is drawn in through the inlets [262, 264], passes through the cooling pipes, and then exits through the isolating cavity and common outlet [266]), the cover body [255] further including: 
a first surface [255a] (fig. 2-3; ¶ 0022; the top surface of the cover body), and 
 
    PNG
    media_image1.png
    451
    615
    media_image1.png
    Greyscale

a second surface [255b], the second surface [255b] being opposite to the first surface [255a] and configured to be mounted on a housing [210] of a motor [200] (fig. 2-3; ¶ 0020, 0022; the bottom surface of the cover body mounts to the top surface of the electrodynamic machine, i.e. induction motor); 
an outer fan [275], disposed on the first surface [255a], located on the isolating cavity [256] and in communication with the isolating cavity [256] (fig. 2-3; ¶ 0024).
Lang does not disclose an inner fan, disposed on the first surface [255a], one side of the inner fan being in communication with the first cooling cavity [272] and another side of the inner fan being in communication with the second cooling cavity [274], the inner fan being configured to provide circulating power for internal circulating air.
Kobayashi discloses a cooling enclosure [2] comprising a cover body [11] with a first surface [25a/25b] and a second surface [11a/11b], first and second cooling cavities [24a-24d] having a plurality of cooling pipes [22] (fig. 2; ¶ 0005), and

    PNG
    media_image2.png
    623
    828
    media_image2.png
    Greyscale

an inner fan [31], disposed on the first surface [25a/25b], one side of the inner fan [31] being in communication with the first cooling cavity [24a] and another side of the inner fan [31] being in communication with the second cooling cavity [24b-24d], the inner fan [31] being configured to provide circulating power for internal circulating air (fig. 2; ¶ 0005-0008; 0009; the fan forces air through 24b-24d while drawing it back through 24a); and
an outer fan [32], disposed on the first surface [25a/25b], located on the isolating cavity [33] and in communication with the isolating cavity [33] (fig. 2; ¶ 0005-0008).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace the shaft-mounted fans of Lang with an inner fan mounted on the housing as taught by Kobayashi, in order to circulate cooling air within the electrical machine without creating drag on the rotor shaft, thereby increasing the efficiency of the electrical machine.
Regarding claim 2, Lang, in view of Kobayashi, discloses the cooling enclosure [250] of claim 1, as stated above, wherein Kobayashi further discloses an inner air path guide air cylinder [34], located on the first surface [25a/25b], the inner fan [31] being located on the second cooling cavity [24b-24d] and the inner air path guide air cylinder [34] being configured to communicate the first cooling cavity [24a] with the inner fan [31] (fig. 2; ¶ 0005-0008).
Regarding claim 3, Lang, in view of Kobayashi, discloses the cooling enclosure [250] of claim 1, as stated above, wherein Lang further discloses that the cover body [255] further internally includes: 
a first partition plate [256a] (fig. 2; ¶ 0027-0028); and 
a second partition plate [256b], wherein the first partition plate [256a] and the second partition plate [256b] are being spaced to form the isolating cavity [256] (fig. 2; ¶ 0027-0028; the plates are spaced allowing the air flow [265] to exit the tubes).

    PNG
    media_image1.png
    451
    615
    media_image1.png
    Greyscale

Regarding claim 4, Lang, in view of Kobayashi, discloses the cooling enclosure [250] of claim 3, as stated above, wherein Lang further discloses that the cover body [255] further comprises: 
a first enclosure net [292], the first cooling pipes [260a] being connected between the first enclosure net [292] and the first partition plate [256a] (fig. 2-3; ¶ 0027); and 
a second enclosure net [294], being disposed opposite to the first enclosure net [292] (fig. 2-3), and the second cooling pipes [260b] being connected between the second enclosure net [294] and the second partition plate [256b] (fig. 2-3; ¶ 0027).
Regarding claim 5, Lang, in view of Kobayashi, discloses the cooling enclosure [250] of claim 1, as stated above, wherein Lang further discloses that the outer fan [275] is a centrifugal fan (fig. 2; ¶ 0024; the outer fan is shown with axial inlets and radial outlets as is the case with centrifugal fans), and Kobayashi further discloses that the inner fan [31] and the outer fan [32] are centrifugal fans (fig. 2; ¶ 0014; besides being shown with axial inlets and radial outlets as is the case with centrifugal fans, the reference also makes reference to the “centrifugal blades” of the fans).
Regarding claim 6, Lang, in view of Kobayashi, discloses a motor [200], comprising the cooling enclosure [250] of claim 1, as stated above, the cooling enclosure [250] being connected to the motor [200] (fig. 2-3; ¶ 0020).
Regarding claim 7, Lang, in view of Kobayashi, discloses the motor [200] of claim 6, as stated above, further comprising: 
a housing [210], wherein the cooling enclosure [250] is disposed on the housing [210] and the second surface [255b] faces the housing [210] (fig. 2; ¶ 0020).
Regarding claim 8, Lang, in view of Kobayashi, discloses the motor [200] of claim 7, as stated above, wherein Lang further discloses that the second surface [255b] is provided with a first air vent [av1] and a second air vent [av2], the first air vent [av1] being in communication with the first cooling cavity [272] and the housing [210], and the second air vent [av2] being in communication with the second cooling cavity [274] and the housing [210] (fig. 2-3; ¶ 0028; arrows [270] show airflow passing through vents in the housing).
 
    PNG
    media_image3.png
    514
    675
    media_image3.png
    Greyscale

Regarding claim 9, Lang, in view of Kobayashi, discloses the motor [200] of claim 7, wherein Lang further discloses that the length of the cover body [255] is equal to or slightly greater than the length of the housing [210] (fig. 2 schematically shows the two lengths to be identical, while the perspective view of fig. 3 appears to show the cover body being slightly longer than the housing).
Regarding claim 10, Lang, in view of Kobayashi, discloses the motor [200] of claim 8, wherein the motor [200] includes a driving end [292] and a non-driving end [294], the non-driving end [292] being opposite to the driving end [294], the first cooling cavity [272] being located on the driving end [292], and the second cooling cavity [274] being located on the non-driving end [294] (fig. 2-3; ¶ 0027; loads can be mounted to either end of the shaft, since these components would be external to both the motor and the cooling enclosure, their presence/absence does not further limit the motor itself).
Regarding claim 11, Lang, in view of Kobayashi, discloses the cooling enclosure [250] of claim 2, as stated above, wherein Lang further discloses that the cover body [255] further internally includes: 
a first partition plate [256a] (fig. 2; ¶ 0027-0028); and 
a second partition plate [256b], wherein the first partition plate [256a] and the second partition plate [256b] are being spaced to form the isolating cavity [256] (fig. 2; ¶ 0027-0028; the plates are spaced allowing the air flow [265] to exit the tubes).
Regarding claim 12, Lang, in view of Kobayashi, discloses the cooling enclosure [250] of claim 11, as stated above, wherein Lang further discloses that the cover body [255] further comprises: 
a first enclosure net [292], the first cooling pipes [260a] being connected between the first enclosure net [292] and the first partition plate [256a] (fig. 2-3; ¶ 0027); and 
a second enclosure net [294], being disposed opposite to the first enclosure net [292] (fig. 2-3), and the second cooling pipes [260b] being connected between the second enclosure net [294] and the second partition plate [256b] (fig. 2-3; ¶ 0027).
Regarding claim 13, Lang, in view of Kobayashi, discloses the cooling enclosure [250] of claim 2, as stated above, wherein Lang further discloses that the outer fan [275] is a centrifugal fan (fig. 2; ¶ 0024; the outer fan is shown with axial inlets and radial outlets as is the case with centrifugal fans), and Kobayashi further discloses that the inner fan [31] and the outer fan [32] are centrifugal fans (fig. 2; ¶ 0014; besides being shown with axial inlets and radial outlets as is the case with centrifugal fans, the reference also makes reference to the “centrifugal blades” of the fans).
Regarding claim 14, Lang, in view of Kobayashi, discloses a motor [200], comprising the cooling enclosure [250] of claim 2, as stated above, the cooling enclosure [250] being connected to the motor [200] (fig. 2-3; ¶ 0020).
Regarding claim 15, Lang, in view of Kobayashi, discloses a motor [200], comprising the cooling enclosure [250] of claim 3, as stated above, the cooling enclosure [250] being connected to the motor [200] (fig. 2-3; ¶ 0020).
Regarding claim 16, Lang, in view of Kobayashi, discloses a motor [200], comprising the cooling enclosure [250] of claim 4, as stated above, the cooling enclosure [250] being connected to the motor [200] (fig. 2-3; ¶ 0020).
Regarding claim 17, Lang, in view of Kobayashi, discloses a motor [200], comprising the cooling enclosure [250] of claim 5, as stated above, the cooling enclosure [250] being connected to the motor [200] (fig. 2-3; ¶ 0020).
Regarding claim 18, Lang, in view of Kobayashi, discloses the cooling enclosure [250] of claim 2, as stated above, further comprising: 
a housing [210], wherein the cooling enclosure [250] is disposed on the housing [210] and the second surface [255b] faces the housing [210] (fig. 2; ¶ 0020).
Regarding claim 19, Lang, in view of Kobayashi, discloses the cooling enclosure [250] of claim 3, as stated above, further comprising: 
a housing [210], wherein the cooling enclosure [250] is disposed on the housing [210] and the second surface [255b] faces the housing [210] (fig. 2; ¶ 0020).
Allowable Subject Matter
Claim(s) 20 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 20, and all claims dependent thereon, the prior art does not disclose, inter alia, the cooling enclosure of claim 1, wherein the second surface of the cooling enclosure includes a first air vent in communication with the first cooling cavity and the housing of the motor and a second air vent in communication with the second cooling cavity and the housing of the motor, 
the isolating cavity is not in communication with the housing of the motor, and 
a width of the isolating cavity along a direction parallel with the first cooling pipes and the second cooling pipes is constant.
While the prior art discloses various arrangements of the isolating cavity within cooling enclosures, it does not disclose the particular arrangement now recited in claim 20.  Specifically, the prior art does not disclose, at least, the combination of the isolating cavity having a constant width and not being in communication with the motor housing.  Thus, the combination of limitations recited in claim 20 is neither anticipated nor rendered obvious by the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Citation of Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.  Prior art:
Nyman (US 2017/0303436 A1) discloses a cooling enclosure mounted on a motor having multiple cooling cavities and an isolating cavity.
Memminger et al. (US 2011/0278969 A1) discloses a cooling enclosure mounted on a motor having an internal flow through cooling cavities and the motor, and a separate flow of cooling fluid passing through tubes within the cooling enclosure.
Ressel (US 2008/0238224 A1) discloses a cooling enclosure mounted on a motor having multiple cooling cavities and an isolating cavity, and a separate flow of cooling fluid passing through tubes within the cooling enclosure.
Conclusion
Applicant's amendment necessitated any new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Andrews whose telephone number is (571)270-7554.  The examiner can normally be reached on Monday-Thursday, 8:30am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached at 571-272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Michael Andrews/
Primary Examiner, Art Unit 2834